Citation Nr: 0924095	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-08 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected residuals of a right inguinal hernia with scar.

2.  Entitlement to an initial compensable rating for service-
connected internal and external hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to July 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  Although the Veteran originally 
appealed twelve other issues and the January 2007 statement 
of the case (SOC) addressed all fourteen, in his March 2007 
substantive appeal he limited the appeal to the two issues 
listed above.  See 38 C.F.R. § 20.202.

In August 2008, the Veteran presented testimony at a hearing 
conducted at the Seattle RO before a Decision Review Officer 
(DRO).  In April 2009, the Veteran presented testimony at a 
personal hearing conducted at the Seattle RO before the 
undersigned Veterans Law Judge (VLJ) who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination 
in this case.  Transcripts of these hearings are in the 
Veteran's claims folder.


FINDINGS OF FACT

1.  The medical evidence of record does not show a 
postoperative recurrent inguinal hernia that is readily 
reducible and well supported by truss or belt.

2.  The medical evidence of record does not show a right 
inguinal hernia scar that is unstable, in excess of 6 square 
inches (39 square cm.), or painful on examination.  

3.  The medical evidence does not show external or internal 
hemorrhoids that are large or thrombotic, irreducible or that 
have persistent bleeding with secondary anemia, or with 
fissures.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
the service-connected residuals of a right inguinal hernia 
with scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7805-7338 
(2008).

2.  The criteria for an initial compensable evaluation for 
service-connected internal and external hemorrhoids have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  



(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

Nevertheless, in this case, the Veteran is challenging the 
initial evaluations assigned following the grant of service 
connection for the right inguinal hernia with scar and 
internal and external hemorrhoids.  In this regard, once 
service connection is granted and an initial disability 
rating and effective date have been assigned, the claim is 
substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
because the notice that was provided to the Veteran in August 
2005 before service connection was granted for both claims in 
December 2005 was legally sufficient, VA's duty to notify in 
this case has been satisfied.  The Board also notes that in 
August 2008, the RO sent a fully compliant Vazquez-Flores 
letter and the claims were subsequently readjudicated in a 
March 2009 supplemental statement of the case (SSOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified VA medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  The Veteran has not identified 
any private treatment records and informed the undersigned 
during the hearing that VA had all his records.  The Veteran 
was also afforded VA fee based examinations in September 2005 
and November 2008 in connection with his claims.  Both 
examinations are adequate upon which to base a determination 
as they fully address the rating criteria as well as the 
impact of the disabilities on the Veteran's daily life and 
employment.  See 38 C.F.R. § 3.326, Barr v. Nicholson, 21 
Vet. App. 303, 311 (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board 
can perform a fully informed evaluation of the claim).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and SSOC, which informed them of the laws and regulations 
relevant to the claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

1.  Entitlement to an initial compensable rating for service-
connected residuals of a right inguinal hernia with scar.

A noncompensable evaluation is currently assigned for the 
residuals of a right inguinal hernia with scar, pursuant to 
38 C.F.R. § 4.114, Diagnostic Codes 7805-7338.  Diagnostic 
Code 7805 states that the scar should be rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118.  
Inguinal hernias are rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7338.  Under Diagnostic Code 7338, a 
noncompensable evaluation is assigned for a small, reducible 
inguinal hernia, or without true hernia protrusion.  A 
noncompensable evaluation is also contemplated when the 
inguinal hernia is not operated, but remediable.  A 10 
percent disability evaluation is warranted when the inguinal 
hernia is postoperative, recurrent, readily reducible, and 
well supported by truss or belt.  A 30 percent disability 
evaluation is assigned for a small, postoperative recurrent 
hernia, or unoperated irremediable, not well supported by 
truss, or not readily reducible.  38 C.F.R. § 4.114, 
Diagnostic Code 7338.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
his service-connected residuals of a right inguinal hernia 
with scar.  The evidence did not show that the hernia was 
recurrent, readily reducible, and well supported by truss or 
belt.  In this regard, during the September 2005 VA 
examination, there was no inguinal hernia present.  Instead, 
the lump present at the right inguinal region was noted to be 
a lymph node, which was not clinically significant.  

After the September 2005 VA examination, the Veteran stated 
that his right inguinal hernia had reoccurred and that he 
felt a mass in his lower right abdominal region after raking 
in November 2006 and shoveling snow in December 2006.  
Importantly, however, a May 2007 VA CT scan of the pelvis 
found no recurrent inguinal hernia or abdominal wall ventral 
hernia.  Moreover, a September 2007 VA treatment entry 
indicated that after a possible seroma was identified in the 
right inguinal ligament and a cystic lesion was seen in the 
pancreatic tail, the inguinal pain significantly improved.  
Additionally, during the November 2008 VA examination, no 
inguinal hernia was noted on examination but an ultrasound 
was recommended to determine the etiology of the groin mass.  
In December 2008, the Veteran had an ultrasound which showed 
no gross evidence of a hernia.  Thus, there was no objective 
evidence of a recurrent hernia.  Additionally, the Veteran 
testified during both his hearings that he did not wear a 
truss or belt.  

The Board has considered the Veteran's contentions that his 
lower right abdomen is painful with movement and that there 
are functional impairments with limited exercise, torso 
mobility, and sexual intimacy; as well as pain and 
sensitivity with certain movements including and bending.  
However, these findings when considered with the lack of 
evidence of a recurrent hernia do not more nearly approximate 
the criteria for a higher initial rating.  38 C.F.R. §§ 4.7, 
4.114 Diagnostic Code 7338.  

The Board also considered whether the Veteran was entitled to 
an initial compensable evaluation for his right inguinal 
hernia scar.  In this regard, during the September 2005 VA 
examination, the Veteran described his scar as sensitive to 
touch or pressure.  During the September 2005 VA examination, 
the scar was described as two by 0.5 cm but during the 
November 2008 VA examination, the scar was described as four 
by 0.4 cm.  However, following objective testing during both 
VA examinations, the scar was described as level with no 
tenderness, disfigurement, ulceration, adherence, tissue 
loss, edema, keloid, hyperpigmentation, or abnormal texture.  
Additionally, it was not unstable.  Thus, despite the 
Veteran's contentions that his scar was sensitive to touch, 
on objective examination, it was not tender on examination.  
Thus, a compensable evaluation is not warranted under 
Diagnostic Code 7804.  Further, a compensable evaluation is 
not warranted under Diagnostic Code 7803 as the scar was not 
unstable, and the scar was not large enough for a compensable 
rating under Diagnostic Codes 7801 and 7802.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7804.  

While the Veteran is competent to talk about what he 
experiences and his symptoms, he is not shown to have the 
medical expertise to relate his complaints of pain to his 
hernia.  The Board finds that the objective medical evidence 
of record, which was discussed above, to be detailed and more 
persuasive than the Veteran's subjective complaints and, as 
such, an initial compensable rating is not supported by the 
evidence.  

Therefore, the Board has determined that an initial 
compensable rating is not warranted for the Veteran's 
service-connected residuals of a right inguinal hernia with 
scar at any time during the appeal period.  As there are no 
factual findings which show additional distinct periods that 
warrant different ratings, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current noncompensable evaluation is appropriate and that 
there is no basis for awarding a higher evaluation for the 
service-connected residuals of a right inguinal hernia with 
scar.  38 C.F.R. § 4.114, Diagnostic Code 7805-7338. 


2.  Entitlement to an initial compensable rating for service-
connected internal and external hemorrhoids.  

The Veteran is currently assigned a noncompensable evaluation 
for his hemorrhoids pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7336.  Under that Diagnostic Code, a noncompensable 
evaluation is for assignment for mild or moderate external or 
internal hemorrhoids.  A 10 percent evaluation is for 
assignment for external or internal hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent 
evaluation is warranted for internal or external hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial compensable evaluation 
for his hemorrhoids.  The medical evidence of record does not 
more nearly approximate the criteria for external or internal 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
In this regard, during the September 2005 VA examination, 
although both external and internal hemorrhoids were present 
and there was evidence of frequent recurrence, they were 
reducible, thrombosis was absent, and there was no evidence 
of bleeding.  The hemorrhoids were not described as large, 
nor did they cause significant anemia or malnutrition.  

Although the Board acknowledges the Veteran's contentions 
that he frequently noticed blood on toilet paper and in his 
stools, a March 2007 colonoscopy revealed non-bleeding 
internal and external hemorrhoids.  During the November 2008 
VA examination, the hemorrhoids were again not found to cause 
significant anemia and there were no findings of 
malnutrition.  The Veteran reported no diarrhea and the 
rectal examination did not reveal any reduction of lumen, 
loss of sphincter control, rectal tonus, fissure, ulceration, 
trauma, rectal bleeding, anal infections, proctitis, spinal 
cord injury, or protrusions.  As such, there is no 
symptomatology that is consistent with persistent bleeding.  
Further, although the Veteran indicated that his 


hemorrhoids were constantly present, no hemorrhoids were 
detected during the November 2008 VA examination.  

Despite the notation during the November 2008 VA examination 
that the Veteran did not report any functional impairment or 
effect on his occupation as a result of his hemorrhoids, the 
Board has considered his complaints of itching, pain, 
swelling, and difficulty sitting and standing for prolonged 
periods of time.  However, this symptomatology is 
commensurate with mild or moderate hemorrhoids and when 
considered as a whole, the evidence of record does not more 
nearly approximate the criteria for a higher compensable 
rating.  The objective medical evidence does not reflect 
actual symptoms that would support a compensable evaluation.  
When external and internal hemorrhoids are mild or moderate, 
a non-compensable evaluation is for assignment.  38 C.F.R. 
§§ 4.114, Diagnostic Code 7336.  

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher initial rating at any 
point during the instant appeal, no staged ratings are 
appropriate.  See Hart, 21 Vet. App. 505.  Thus, the Board 
finds that the current noncompensable evaluation is 
appropriate and that there is no basis for awarding a higher 
initial evaluation for the service-connected hemorrhoids.  
38 C.F.R. § 4.114, Diagnostic Code 7336. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
hemorrhoids or residuals of a right inguinal hernia are so 
exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).





In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected hemorrhoids or hernia caused frequent periods of 
hospitalization or marked interference with his employment.  
In fact, although the Veteran testified that it was difficult 
for him to sit, he did not report that he lost any time from 
work due to his hemorrhoids.  Regarding his hernia, although 
the Veteran reported to the September 2005 examiner that he 
lost three days from work, he did not indicate any further 
loss of time from work during his subsequent hearings.  The 
Board finds that missing three days from work does not 
constitute marked interference with employment.  
Additionally, the Board finds that the rating criteria to 
evaluate his hernia and hemorrhoids reasonably describe the 
Veteran's disability level and symptomatology.  Therefore, 
the Veteran's disability picture is contemplated by the 
rating schedule and no extraschedular referral is required.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

Entitlement to an initial compensable rating for service-
connected residuals of a right inguinal hernia with scar is 
denied.

Entitlement to an initial compensable rating for service-
connected internal and external hemorrhoids is denied.  




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


